Citation Nr: 0121431	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
emphysema.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and E. F.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision dated in September 1996, the RO 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for asthma, emphysema, high blood pressure, and chronic 
tinnitus.  The veteran perfected his appeal as to these 
issues to the Board.  

In a decision dated in January 1998, the RO denied increased 
evaluations for osteoarthritis of the left knee and tarsal 
right foot as well as conversion reaction.  The RO also 
declined to reopen a claim for service connection for right 
great toe dislocation, and denied service connection for left 
rib fracture, injury to the right knee, third degree burns on 
hands and face, tumor right side of rib cage, laceration of 
the chin, chronic respiratory disability (including asthma, 
emphysema status post thoracotomy, pain right side of chest, 
bronchitis, sinusitis and allergies), cardiovascular renal 
disease (to include chest pain and hypertension), 
musculoskeletal pain (including pain in shoulder and behind 
neck, osteoarthritis and septic arthritis) and chronic 
stomach pain.  In May 1998, a notice of disagreement was 
received.  

In January 2000, the veteran testified before the undersigned 
member of the Board at the RO as to these issues.  The 
veteran and his representative requested that the case be 
held open so that they could submit additional evidence; 
however, they did not submit any further evidence.  

In December 2000, a statement of the case was issued as to 
the issues addressed in the January 1998 rating decision.

In March 2001, the Board remanded this case to the RO as the 
veteran had requested another hearing before a member of the 
Board at the RO.  The Board notes that the veteran has since 
indicated that he does not want such a hearing.  In that 
remand, the Board noted that although the Board had carried 
over to the title page the issues listed by the RO in the 
most recent statement of the case (the December 2000 
statement of the case), the Board deferred comment regarding 
the jurisdictional aspects of these claims pending completion 
of the requested hearing addressed.

At this point, the Board notes that following the issuance of 
the December 2000 statement of the case, a substantive appeal 
was not received as to the issues addressed in that document.  
Also, no further correspondence was received from the veteran 
or his representative with regard to those issues.  
Accordingly, due to the lack of a submission of a substantive 
appeal as to those issues, none of those issues is in 
appellate status and, therefore, the Board does not have 
jurisdiction to address any of those issues on the merits in 
this decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b).

The issues in appellate status are as listed on the front 
page of this decision.  

As noted in the prior remand, the Board again notes that, by 
letter received in July 1997, the appellant's representative 
appears to have raised the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service connected disability (TDIU).  This claim is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The veteran underwent lung surgery at a VA facility in 
May 1991.

2.  There is no competent medical evidence establishing that 
the VA lung surgery performed in May 1991 resulted in 
additional disability.

3.  There is no medical evidence establishing that 
hypertension, which preexisted the May 1991 VA surgery, was 
aggravated by that surgery or is causally related to that 
surgical treatment.

4.  There is no medical evidence establishing that tinnitus, 
which preexisted the May 1991 VA surgery, was aggravated by 
that surgery or that subsequently diagnosed tinnitus is 
causally related to that surgical treatment.

5.  There is no medical evidence establishing that the 
veteran's obstructive lung disease and pleural 
thickening/pleural plaques, which preexisted the May 1991 VA 
surgery, were aggravated by that surgery, increased in 
severity beyond the continuance or natural progress of those 
diseases, or are causally related to that surgical treatment.

6.  There is no medical evidence establishing that chronic 
obstructive lung disease, asbestosis, bronchitis, and/or 
asthma, all diagnosed after the May 1991 VA surgery, are 
causally related to that surgical treatment.


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 
1151 for tinnitus have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2000).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for hypertension have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 1991); 38 C.F.R. § 3.358 (2000).

3.  The requirements for compensation under 38 U.S.C.A. § 
1151 for asthma have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (2000).

4.  The requirements for compensation under 38 U.S.C.A. § 
1151 for emphysema have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the September 1996 rating 
decision of the reasons and bases for the denial of his 
claims.  The veteran was likewise notified in the June 1997 
statement of the case and in the June 1999 supplemental 
statement of the case.  The Board concludes the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case, all sent to the veteran, 
informed him of what information and evidence was needed to 
substantiate this claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained all relevant 
treatment records as specified by the veteran.  In addition, 
the veteran was afforded two personal hearings.  As noted 
above, in January 2000, the veteran testified before the 
undersigned member of the Board at the RO.  The veteran and 
his representative requested that the case be held open so 
that they could submit additional evidence; however, they did 
not submit any further evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claims 
properly.  

Lastly, during the January 2000 hearing, the veteran was 
informed that he was under no obligation to submit evidence 
of current disability and evidence that relates the 
disability to VA treatment or hospitalization.  He was 
informed that the file could be held open so that he could 
complete his application.  The submission of additional 
evidence was suggested.  The actions of the Board member 
comply with 38 C.F.R. § 3.103 and VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and that he is not prejudiced by this decision. 


Background

In April 1977, the veteran was afforded a VA examination.  At 
that time, sitting blood pressure was 120/74 and pulse was 
52.  Chest x-ray revealed tortuosity of the aorta and 
electrocardiogram revealed sinus tachycardia.  Ear 
examination was negative for abnormality.  Pulmonary 
examination revealed no current pulmonary disease.  

VA outpatient records dated in October 1984 showed that the 
veteran had blood pressure of 120/90, pulse of 56, and 
respiration of 12.  Thereafter, in October 1985, it was noted 
that the veteran had blood pressure of 152/98.  Hypertension 
was diagnosed.  October 1985 x-rays revealed pleural 
thickening.  April 1988 x-rays revealed pleural 
calcifications.  In June 1988, the veteran was treated for a 
cold.  Blood pressure was 144/90, pulse was 64, and 
respiration was 18.  The diagnosis was viral upper 
respiratory infection.  In October 1988, blood pressure was 
120/80.  In December 1988, blood pressure was 150/80, pulse 
was 68, and respiration was 20.  

VA outpatient records dated in April 1989 revealed that the 
veteran had tinnitus, sudden onset.  Thereafter, blood 
pressure was shown to be 140/90.  In October 1989, blood 
pressure was 156/90.  In February 1990, it was noted that the 
veteran had hypertension.  Blood pressure at that time was 
130/80.  The veteran was treated for an upper respiratory 
infection.  In February 1991, the veteran's blood pressure 
was 150/90 and 152/1000 on another reading.

VA outpatient records dated in March 1991 showed that the 
veteran had x-rays which revealed a right lower lobe mass in 
his lungs.  A bronchoscopy and a computerized tomography (CT) 
scan guided transthoracic biopsy failed to show tissue 
diagnosis.  The records also reflect that the veteran's blood 
pressure was 150/100, pulse was 68, and respiration was 18.  
In addition, in April 1991 VA outpatient records, it was 
noted that a CT showed that there was a right upper lung 
pleural based density and a right lower lung mass with 
pleural thickening and multiple nodules.  It was noted that 
pulmonary function testing showed evidence of mild 
obstructive airway disease.  The examiner reported that the 
veteran was an electrician with positive asbestos exposure.  
The veteran was scheduled to undergo a biopsy of the lung 
mass.  

In April 1991, the veteran underwent a right thoracoscopy 
biopsy and tube thoracostomy.  The post operative diagnosis 
was right basilar lung mass and right superior plural based 
mass with left lung mass.  

On May 14, 1991, the veteran underwent a right thoracotomy 
excision of diaphragmatic and parietal pleural chest wall 
masses and flexible bronchoscope.  This surgery revealed 
large pleural plaques throughout the entire diaphragmatic 
surface as well as multiple pleural plaques along the apex of 
the chest as well as the costophrenic angle.  However, the 
lung masses were determined to be non-malignant.  During the 
surgery, a chest tube was in place which was thereafter 
removed approximately 2 weeks later.  

In June 1991, it was noted that the veteran reported that he 
had had tinnitus for one week.  In addition, it was noted on 
that same date that he was negative for asthma.  A week 
later, it was noted that the veteran had chronic obstructive 
pulmonary disease.  Examination revealed blood pressure of 
120/90, pulse of 72, and respiration of 20.  Further blood 
pressure readings in June 1991 were 148/90 and 160/90.  A 
July 1991 blood pressure reading was 166/94.  Also, in July 
1991, it was noted that the veteran was status post right 
lower lobe mass excision (lobectomy).  A history of mild 
hypertension was recorded.  In addition, in July 1991, it was 
noted that the veteran had asbestosis.  In August 1991, a CT 
of the chest was performed.  Pleural based and parenchymal 
mass with calcification were noted on both lung fields.  It 
was noted that the soft tissue density with air bronchograms 
right lower lobe, posterior segment, probably represented 
round atelectasis.  In addition, a small patchy density was 
seen in the left lower lung base.  

In addition, in August 1991, the veteran reported that 
following the lung surgery, his back and right side began to 
hurt.  The diagnosis was musculoskeletal pain.  It was noted 
that the veteran was negative for asthma.  Also, at that 
time, blood pressure was 152/90, pulse was 80, and 
respiration was 20.  That same month, it was noted that the 
veteran had multiple pleural plaques of the lung without 
malignancy, but it was questioned as to whether they were 
precancerous lesions.  In October 1991, it was noted that the 
veteran had a history of hypertension.  Current blood 
pressure reading was 150/110.  The veteran complained of 
slight chest discomfort.  The examiner noted that there was 
no history of heart disease and that the veteran had atypical 
chest pain.  The examiner indicated that the lungs were 
clear.  In January 1992, he was treated for an upper 
respiratory infection.  In February 1992, the veteran was 
treated for bronchitis with a productive cough.  March 1992 
outpatient records showed blood pressure of 130/90, pulse of 
68, and respiration of 18.  Another record showed blood 
pressure of 160/90, pulse of 76, and respiration of 16.  A 
history of hypertension was noted.  

A May 1992 VA outpatient record questioned whether or not the 
veteran had asbestosis.  That same month, a record noted that 
the vetera had hypertension in May 1991 and that the veteran 
had undergone a thoracotomy that month.  Current blood 
pressure was 150/100, pulse was 68, and respiration was 20.  
In September 1992, the veteran had blood pressure of 140/90, 
pulse of 64, and respiration of 20.  The veteran was treated 
at that time for symptoms associated with the common cold.  

In September 1992, it was noted that the veteran had chronic 
obstructive pulmonary disease and pleural plaque.  At that 
time, it was noted that blood pressure was 120/80, pulse was 
72, and respiration was 20.  A September 1992 bronchoscopy 
revealed a right lower lobe mass.  It was questionable as to 
whether there was malignancy.  It was also noted that the 
veteran had had hypertension since May 1991, and had had an 
open lung biopsy in May 1991.  

Chest x-rays that month showed that there had been change in 
the configuration of the right hemidiaphragm and right 
cardiophrenic angle as compared to the previous study of May 
1991.  While it was noted that this could be secondary to 
accumulation of pleural thickening and pleural plaques, it 
was suggested that a CT scan of the chest be obtained to 
reevaluate the veteran as there had been a change in the 
appearance of the right lower lung field.  The remainder of 
the lungs were grossly unchanged. 

Thereafter, an endobronchial biopsy of the right lower lobe 
revealed fragments of bronchial mucosa, chronic bronchitis.  
A bronchial brush of the right lower lobe was negative for 
malignant cells.  Bronchial cells, alveolar macrophages, and 
squamous metaplasia and squamous cells were present.  

In October 1992, a CT of the chest revealed little interval 
change since the prior CT scans and CT guided biopsy.  The 
veteran had right lower lobe mass or rounded atelectasis with 
pleural thickening (or small effusion), pleural 
calcification, and left lower lung nodules, pleural 
thickening, and pleural calcification.  

In October 1992, the veteran underwent a VA aid and 
attendance/housebound examination.  At that time, blood 
pressure was 150/90 and pulse was 60.  In addition, also in 
October 1992, the veteran was afforded a VA general medical 
examination.  At that time, it was noted that the veteran had 
had hypertension since May 1991, and had pneumonic plague, 
pleural biopsy, and transpleural thoracotomy in May 1992.  
Blood pressure was 150/90 and pulse was 60.  It was noted 
that the veteran had a history of hypertension and was taking 
medication for that problem.  The veteran's lungs were clear.  

At this point, the Board notes that this examiner had an 
incorrect history with regard to the lung operation as that 
surgery was performed one year prior to the date indicated by 
the examiner.  

VA outpatient records dated in December 1992 revealed blood 
pressure of 140/80, pulse of 64,and respiration of 20.  In 
January 1993, blood pressure was 170/90, pulse was 92, and 
respiration was 20.  It was noted that the veteran was taking 
medication for high blood pressure.  In March 1993, it was 
noted that the veteran had undergone a biopsy of lung tissue 
in May 1991 which was negative for malignancy.  No current 
symptoms were noted.  In June 1993, blood pressure was 
130/90, pulse was 80, and respiration was 18.  A history of 
hypertension and chronic obstructive pulmonary disease were 
noted.  Also, in June 1993, blood pressure was 160/90, pulse 
was 80, and respiration was 20.  It was noted that the 
veteran was negative for asthma.  In July 1993, blood 
pressure was 130/70, pulse was 72, and respiration was 20.  
The veteran was treated for an upper respiratory infection.  
The veteran was also subsequently treated for high blood 
pressure.  

In September 1993, the veteran complained of having bilateral 
tinnitus of three days' duration.  The veteran was treated 
for complaints of tinnitus through 1994.  The veteran related 
that he had had tinnitus since 1976.  However, the current 
complaints were documented only from September 1993 onward.  
The tinnitus was not attributed to lung surgery in any of the 
medical records.  

An October 1993 chest x-rays revealed cardiomegaly.  It was 
noted that there was no change in right lower lobe mass as 
compared to 1992 x-rays.  In October 1993, blood pressure was 
142/82, pulse was 60, and respiration was 20.  Other October 
1993 records showed that blood pressure was 150/98, pulse was 
60, and respiration was 16.  October 1993 outpatient records 
also noted that the veteran had hypertension.  December 1993 
chest x-rays also showed no change in right lower lobe mass.  
In addition, December 1993 outpatient records showed that the 
veteran was negative for asthma.  

In 1994, the veteran continued to be treated for elevated 
blood pressure readings.  High blood pressure or hypertension 
was not attributed to lung surgery.  January 1994 chest x-
rays showed no change in right lower lobe mass.  In April 
1994, a history of asthma was noted; this was not attributed 
to lung surgery.  He was also diagnosed as having atypical 
chest pain or musculoskeletal pain; this was not attributed 
to lung surgery.  In October 1994, it was noted that the 
veteran was positive for asthma; this was not attributed to 
lung surgery.  In November 1994, the veteran was treated for 
an acute viral upper respiratory infection.  In December 
1994, the veteran was also diagnosed as having bronchitis and 
chronic obstructive pulmonary disease; these diseases were 
not attributed to lung surgery.  In 1995, the veteran 
continued to be treated for upper respiratory infections, 
bronchitis, tinnitus, and hypertension; these disabilities 
were not attributed to lung surgery.

In July 1997, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he had 
emphysema and tinnitus.  

The Board notes that, in support of his claims, the veteran 
testified at a personal hearing before a hearing officer at 
the RO in March 1999, and also testified before the 
undersigned member of the Board in January 2000.  In 
addition, he submitted various correspondence in which he 
expressed his contentions.  In sum, the veteran asserted that 
he had no medical problems prior to the May 1991 VA lung 
surgery.  He maintained that he was perfectly healthy when VA 
told him that he had cancer and performed the lung surgery.  
Basically, he contends that VA wanted a "body" to 
"practice on" and used him for those purposes.  Following 
the surgery, the veteran maintains that he developed 
emphysema, asthma, hypertension, and tinnitus.  The veteran 
contends that these medical problems were a direct result of 
the May 1991 VA surgery.  


Analysis

At the outset, the Board notes that the veteran's claims for 
compensation under 38 U.S.C.A. § 1151 for asthma, emphysema, 
hypertension, and chronic tinnitus, were received in October 
1995 and the veteran's claims for compensation under 38 
U.S.C.A. § 1151 will be considered under the law and 
regulation that do not require fault on behalf of VA, as 
noted below. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).  For 
claims filed prior to October 1, 1997, a veteran is not 
required to show fault or negligence in medical treatment.  
Essentially, all additional disability resulting from VA 
treatment, except for a few narrowly prescribed exceptions, 
may be compensated under 38 U.S.C.A. § 1151.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).

However, for claims filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40- 
97; 38 U.S.C.A. § 1151 (West 1991).  As noted, the veteran's 
current claims are to be considered under the standard that 
does not require a showing of fault on the part of VA.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2) 
(2000).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2000).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In this case, the medical records show that in the 1980's 
through 1990, the veteran was treated for elevated blood 
pressure readings, diagnosed as hypertension in October 1985 
and in February 1990; upper respiratory infections with 
October 1985 x-rays revealing pleural thickening and April 
1988 x-rays revealing pleural calcifications; and tinnitus, 
diagnosed in February 1989.  In early 1991, prior to his 
surgery, pulmonary function testing also showed evidence of 
mild obstructive airway disease.  

In March 1991, radiographic findings revealed a right lower 
lobe mass in the veteran's lungs.  In order to determine what 
this mass represented, the veteran was afforded a 
bronchoscopy, a CT, and a right thoracoscopy biopsy and tube 
thoracostomy.  The post operative diagnosis following the 
right thoracoscopy biopsy was right basilar lung mass and 
right superior pleural based mass with left lung mass.  In 
order to determine if the masses were malignant, the veteran 
was afforded lung surgery in May 1991.  Specifically, the 
veteran underwent a right thoracotomy excision of 
diaphragmatic and parietal pleural chest wall masses and 
flexible bronchoscope.  This surgery revealed large pleural 
plaques throughout the entire diaphragmatic surface as well 
as multiple pleural plaques along the apex of the chest as 
well as the costophrenic angle.  However, the lung masses 
were determined to be non-malignant.  

Therefore, while the veteran may have been told that he had 
cancer (which is not documented in the record) or that he may 
have had cancer, the May 1991 surgery resulted in a medical 
determination that the masses which were present in his lungs 
were non-malignant.  However, it was also determined that the 
veteran did have pleural plaques.  

Thereafter, in June 1991, it was noted that the veteran 
reported that he had had tinnitus for one week.  There is no 
medical opinion relating this onset of tinnitus to the 
veteran's May 1991 surgery.  Likewise, although the veteran 
was subsequently treated for tinnitus for an extended period, 
beginning in 1993 and through 1994, there is no medical 
opinion relating this subsequent onset of tinnitus to the 
veteran's May 1991 surgery.  Moreover, although the veteran 
was treated for tinnitus over two years prior to surgery, 
there is no medical evidence that the veteran was still 
suffering from tinnitus in May 1991, at the time of his 
surgery, or that the surgery increased the severity of any 
preexisting tinnitus.  There is no medical evidence of 
"additional disability" with regard to the veteran's 
tinnitus following the May 1991 surgery.  In sum, there is no 
medical evidence establishing that tinnitus, which preexisted 
the May 1991 VA surgery, was aggravated by that surgery or 
that subsequently diagnosed tinnitus is causally related to 
that surgical treatment.

With regard to hypertension, the veteran was diagnosed with 
tinnitus in the 1980's and has been continuously treated for 
hypertension since 1990, prior to the veteran's May 1991 
surgery, and since that time.  Although various medical 
records dated after the May 1991 surgery noted that 
hypertension began in May 1991, this information was clearly 
furnished by the veteran as the medical record establishes 
that hypertension was actually diagnosed many years prior to 
the May 1991 surgery.  In the few months prior to surgery, 
the veteran's blood pressure readings were 150/90 and 
150/100.  Subsequent to surgery, the veteran's blood pressure 
readings were 120/90, 152/90, 150/110, and 152/100, within 
the subsequent next several months.  The Board notes that the 
veteran has been on medication for his hypertension and that 
disability has remained stable.  There is no medical opinion 
relating the veteran's hypertension to the May 1991 surgery 
nor is there any medical evidence showing that the May 1991 
surgery aggravated preexisting hypertension.  There is no 
medical evidence of "additional disability" with regard to 
the veteran's hypertension following the May 1991 surgery, 
rather, that disability remained stable.  In sum, there is no 
medical evidence establishing that hypertension, which 
preexisted the May 1991 VA surgery, was aggravated by that 
surgery or is causally related to that surgical treatment.

With regard to respiratory disability, it is clear that the 
veteran had respiratory problems prior to the May 1991 
surgery.  As noted, the veteran was treated for upper 
respiratory infections, obstructive lung disease, and pleural 
thickening/plaques.  The May 1991 surgery was undertaken to 
determine if the veteran had malignant lung masses.  Although 
malignancy was not shown, the surgery and prior testing 
revealed that the veteran did have respiratory disability, as 
noted.  After the surgery, the veteran continued to have 
respiratory problems and was treated for those problems, to 
include the diagnosed conditions of asbestosis, chronic 
obstructive pulmonary disease, bronchitis, and asthma.  
However, there is no medical evidence of "additional 
disability" with regard to the veteran's respiratory 
disabilities following the May 1991 surgery.  Rather, the 
veteran merely continued to be treated for respiratory 
problems which preexisted the surgery and which the surgery 
showed were present.  However, there is no medical evidence 
establishing that the veteran's obstructive lung disease and 
pleural thickening/pleural plaques, which preexisted the May 
1991 VA surgery, were aggravated by that surgery, increased 
in severity beyond the continuance or natural progress of 
those diseases, or were causally related to that surgical 
treatment.  Thereafter, the veteran developed other 
respiratory disabilities as further disabilities were 
diagnosed.  However, there is no medical evidence 
establishing that chronic obstructive lung disease, 
asbestosis, bronchitis, and/or asthma, all diagnosed after 
the May 1991 VA surgery, are causally related to that 
surgical treatment.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for asthma and 
emphysema is denied.  Compensation under 38 U.S.C.A. § 1151 
for hypertension and chronic tinnitus is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

